Me. Justice Audrey
delivered the opinion of the court.
This is an appeal from a decision disallowing the payment of certain items included in a bill of costs after judgment was rendered.
A complaint having 'been filed by Agustín Alonso Sobrino against Francisco Maimí Izquierdo for the recovery of $4,000, said complaint was dismissed by the district court on the plaintiff’s own motion with costs against said plaintiff. The defendant then filed a bill of costs which was approved by the lower court, whereupon the plaintiff appealed from said approval to this court which dismissed the appeal. The defendant then filed a new bill of costs consisting of five items, two of which were for secretary’s fees, another for the service of the bill of costs and the other two, of $25 each, for fees of the defendant’s attorney charged for representing bim in the hearing on the objections to the first bill'of costs and in the hearing on the objections to the reconsideration requested by the plaintiff of the order approving the first bill of costs. '
The second bill of costs referred to was objected to as improper and was approved on March 23, 1912, by the court below only as to the costs claimed, the items of attorney’s fees being disallowed. This decision was appealed from by the defendant only and therefore the only question now. to be decided is whether or not the judge of the court below committed error in refusing to allow the two items for attorney’s fees amounting to $50.
The defendant and appellant maintains that he is entitled' to the payment by the plaintiff of those two items for attorney’s fees because both the judgment and the order denying-the reconsideration prayed for by the plaintiff taxed the-costs against said plaintiff.
Leaving aside all points not requiring consideration now inasmuch as the appeal has been taken by the- plaintiff only, we will say that if the plaintiff should pay the second bill of costs the items covering attorney’s fees which have been dis*34allowed should not be included considering that the payment of these was not specifically adjudged by the court which decreed the payment of costs alone.
We have already held in Veve v. The Municipality of Fajardo, 18 P. R. R., 738, that the word costs includes only fees and reimbursements consisting of fixed and unalterable amounts previously specified by laws, regulations or tariffs, but not attorney’s fees or disbursements. Therefore, if the plaintiff was not expressly adjudged to pay attorney’s fees the order of the court below striking out the two items claimed by defendant on that ground was not an error and should be affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary, Wolf and del Toro concurred.